Name: Council Regulation (EC) No 55/98 of 19 December 1997 allocating, for 1998, catch quotas between Member States for vessels fishing in Latvian waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 L 12/93EN Official Journal of the European Communities19. 1. 98 COUNCIL REGULATION (EC) No 55/98 of 19 December 1997 allocating, for 1998, catch quotas between Member States for vessels fishing in Latvian waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Latvia (2), and in particular Articles 3 and 6 thereof, the Community and Latvia have held consultations concerning their mutual fishing rights for 1998 and the management of common living resources; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1998 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to implement, for 1998, the results of the consultations held with Latvia; Whereas to ensure efficient management of the catch possibilities available in Latvian waters, quotas should be allocated among Member States in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 332, 20. 12. 1996, p. 2. (3) OJ L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7. 11. 1997, p. 1). Whereas additional conditions for the year-to-year management of TACs and quotas, in accordance with the provisions laid down in Article 2 of Council Regulation (EC) No 847/96 (4), were not agreed with Latvia; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1998, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1998, vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Latvia. Article 2 The financial contribution provided for in Article 4 of the Agreement on fisheries relations between the European Community and the Republic of Latvia shall be set for the period referred to in Article 1 at ECU 430 300, payable to an account designated by Latvia. Article 3 Stocks referred to in the Annex shall not be subject to the conditions laid down in Articles 2, 3 and 5(2) of Regulation (EC) No 847/96. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. (4) OJ L 115, 9. 5. 1996, p. 3. L 12/94 EN Official Journal of the European Communities 19. 1. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN ANNEX Allocation of Community catch quotas in Latvian waters for 1998 (in metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod IIId 1 050 Denmark 391 Finland 168 Germany 176 Sweden 315 Herring IIId 1 200 Denmark 572 Finland 0 Germany 430 Sweden 198 Salmon IIId 6 500 Denmark 2 529 Finland 2 432 Germany 281 Sweden 1 258 Sprat IIId 6 500 Denmark 3 781 Finland 0 Germany 1 005 Sweden 1 714